Citation Nr: 9922900	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-48 038	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased disability rating for 
service-connected dislocated left shoulder, currently rated 
as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a October 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted a 10 percent disability rating for 
service-connected dislocated left shoulder, then rated as 
noncompensable.  During the course of the appeal period, the 
RO, in an August 1998 rating decision, granted an increased 
disability rating to 20 percent for the service-connected 
dislocated left shoulder, effective from August 1994.


FINDINGS OF FACT

The service-connected dislocated left shoulder is manifested 
by limitation of function due to pain as shown by limitation 
of forward flexion to 101 degrees and limitation of abduction 
to 98 degrees.


CONCLUSIONS OF LAW

The criteria for an increased disability rating for the 
service-connected dislocated left shoulder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5203-5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran sustained a left sternoclavicular separation in 
service in March 1968.  On a March 1970 VA examination, the 
left shoulder had a normal range of motion, there was no bony 
abnormality, there was no crepitation on motion, and there 
was no muscle atrophy.  Service connection was granted and a 
noncompensable evaluation assigned effective in March 1969.

A September 1994 VA x-ray report pertaining to the left 
shoulder was normal.  On a September 1994 VA examination, the 
examiner diagnosed "old dislocated left shoulder with loss 
of range of motion."  Forward flexion was to 180 degrees; 
abduction was to 110.

A June 1998 VA x-ray report pertaining to the left shoulder 
was normal.  A June 1998 VA neurologic examination showed no 
complaints or findings relevant to the shoulders.  A June 
1998 VA Joints examination reflected a history of injury to 
the left shoulder in service.  The veteran complained of 
pain, weakness, stiffness, and flare-ups with strenuous 
exercise which was alleviated by a hot shower.  On physical 
examination, there was objective evidence of painful motion 
and motion stopped when pain began.  There was no edema, no 
effusion, no instability, no redness, no heat, and no 
abnormal movement.  There was weakness, tenderness, and 
guarding of movement.

Range of motion testing reflected forward flexion to 101 
degrees and limitation of abduction to 98 degrees.  External 
rotation on the left was to 46 degrees and internal rotation 
was to 42 degrees.

The veteran's service-connected dislocated left shoulder is 
evaluated under a combined diagnostic code which contemplates 
a dislocation and limitation of range of motion of the 
shoulder joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203-5201 
(1998).  The rating criteria provides a 20 percent rating for 
dislocation of the clavicle or scapula and a 20 percent 
rating is also provided for limitation of motion of the arm 
at shoulder level, that is, at 90 degrees forward flexion or 
90 degrees abduction.  38 C.F.R. § 4.71a, Diagnostic Code 
5203-5201 (1998); see also 38 C.F.R. § 4.71, PLATE I (1998).  
On the most recent VA Joints examination in this case, the 
limitation of motion of the shoulder was to little more than 
90 degrees for forward flexion and abduction reflecting that 
the veteran could flex and abduct his arm a little bit above 
shoulder level.

Service medical records reflect that the veteran is right 
handed so the left arm is considered his "minor" arm for 
rating purposes.  A 20 percent rating is also provided for a 
greater limitation of motion of the minor arm to midway 
between the side and shoulder level.  The highest, or 30 
percent rating, is warranted for limitation of motion to 25 
degrees from the side.  The medical evidence in this case 
does not show a limitation of motion that more nearly 
approximates that contemplated by the 30 percent rating.  
Accordingly, the Board concludes that the veteran's 
service-connected dislocated left shoulder is appropriately 
rated as 20 percent disabling.  38 C.F.R. §§ 4.7, 4.71, PLATE 
I, 4.71a, Diagnostic Code 5203-5201 (1998).  In so 
concluding, the Board notes that the medical evidence in this 
case is adequate for rating purposes and that the June 1998 
VA Joints examiner took into account pain on motion and other 
criteria specified in sections 4.40 and 4.45 of VA 
regulations.  There were no findings of muscle atrophy or 
joint instability, and the imitation of motion for which the 
veteran is compensated was due to pain.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995); 38 C.F.R. §§ 4.40, 4.45 (1996).


ORDER

An increased disability rating for service-connected 
dislocated left shoulder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

